Case 2:20-cv-00309-JLB-NPM Document 49 Filed 12/17/20 Page 1 of 12 PageID 1403




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                               FORT MYERS DIVISION

 WILLIAM BRADLEY             BELL     and
 TADE BELL,

             Plaintiffs,

 v.                                               Case No.: 2:20-cv-309-JLB-NPM

 ACE INSURANCE COMPANY OF
 THE MIDWEST,

              Defendant.

                                        ORDER

       In this Hurricane Irma insurance coverage dispute, Plaintiffs previously filed

 a motion to remand on May 12, 2020, which this Court denied on September 10,

 2020. (See Doc. 40.) Presently before the Court is Plaintiffs’ motion to reconsider

 the September 10, 2020 order. (Doc. 42.) For the following reasons, Plaintiffs’

 motion to reconsider is denied.

                                   STANDARD OF REVIEW

       Plaintiffs cite Rules 59 and 60 of the Federal Rules of Civil Procedure as the

 procedural mechanism for their motion. Both rules “provide a mechanism for those

 situations in which relief must be obtained after judgment.” Brown v. Spells,

 No. 7:11-CV-91 (HL), 2011 WL 4543905, at *1 (M.D. Ga. Sept. 30, 2011) (emphasis

 added) (citation omitted). No judgment has been entered in this case, and therefore

 Rules 59 and 60 do not apply. Nevertheless, district courts have inherent authority

 to reconsider their prior non-final orders. See DeBose v. Univ. of S. Fla. Bd. of Trs.,
Case 2:20-cv-00309-JLB-NPM Document 49 Filed 12/17/20 Page 2 of 12 PageID 1404




 No. 8:15-cv-2787-EAK-AEP, 2018 WL 8919876, at *2 (M.D. Fla. Mar. 23, 2018). A

 court should exercise its discretion to do so, however, only in “extraordinary”

 circumstances. Id. (internal quotation marks and citation omitted). “For reasons of

 policy, courts and litigants cannot be repeatedly called upon to backtrack through

 the paths of litigation which are often laced with close questions. There is a badge

 of dependability necessary to advance the case to the next stage.” Burger King

 Corp. v. Ashland Equities, Inc., 181 F. Supp. 2d 1366, 1370 (S.D. Fla. 2002) (citing

 Sussman v. Salem, Saxon & Nielsen, P.A., 153 F.R.D. 689, 694 (M.D. Fla. 1994),

 and Kuenz v. Goodyear Tire & Rubber Co., 617 F. Supp. 11, 14 (N.D. Ohio 1985)).

       When a party asks for reconsideration of a non-final order, the Court will

 apply the same standard governing post-judgment relief. See Region 8 Forest Serv.

 Timber Purchasers Council v. Alcock, 993 F.2d 800, 806 (11th Cir. 1993) (“We see no

 reason to apply a different standard when the party seeks reconsideration of a non-

 final order.”). Relief from a final judgment typically is granted only where: (1) there

 is an intervening change in controlling law, (2) new evidence has become available,

 or (3) relief from the judgment is necessary to correct clear error or prevent

 manifest injustice. Sussman, 153 F.R.D. at 694. “The ‘purpose of a motion for

 reconsideration is to correct manifest errors of law or fact or to present newly

 discovered evidence.’” Burger King Corp., 181 F. Supp. 2d at 1369 (quoting Z.K.

 Marine Inc. v. M/V Archigetis, 808 F. Supp. 1561, 1563 (S.D. Fla. 1992)). It “should

 not be used as a vehicle to present authorities available at the time of the first

 decision or to reiterate arguments previously made.” Id. Rather, reconsideration



                                            2
Case 2:20-cv-00309-JLB-NPM Document 49 Filed 12/17/20 Page 3 of 12 PageID 1405




 should be sought only where the court “has patently misunderstood a party, or has

 made a decision outside of the adversarial issues presented to the Court by the

 parties,” in other words, where the court has made “an error not of reasoning, but of

 apprehension.” Id. (internal quotation marks and citation omitted) (emphasis

 added). Such problems “rarely arise,” and a motion to reconsider therefore “should

 be equally rare.” Id. (internal quotation marks and citation omitted).

                                      DISCUSSION

       Plaintiffs do not argue an intervening change in controlling law, the

 availability of any new evidence, or “manifest injustice.” Instead, they argue

 reconsideration is warranted for two reasons: (1) the state civil cover sheet, filed

 with the complaint in state court more than 30 days before Defendant removed the

 case to federal court, gave Defendant notice of facts establishing the case was

 removable; and (2) Defendant’s Notice of Removal was defective because it omitted

 the civil cover sheet from the state record filed with the Notice.

       A.     THE COURT DECLINES PLAINTIFFS’ INVITATION TO EXERCISE
              ITS DISCRETION AND RECONSIDER ITS PREVIOUS ORDER IN
              LIGHT OF THEIR NEW ARGUMENTS.

       Neither of Plaintiffs’ arguments warrants reconsideration of the Court’s

 previous order. Plaintiffs raised their first argument regarding the state civil cover

 sheet in the briefing on their motion to remand, but they assert the Court

 misconstrued their argument in its earlier order. To demonstrate the Court’s

 purported error, Plaintiffs expand upon their argument to include, for the first time,

 an analysis of the applicable statutory provisions. The Court has not “patently

 misunderstood” Plaintiffs’ argument regarding the state civil cover sheet as set
                                            3
Case 2:20-cv-00309-JLB-NPM Document 49 Filed 12/17/20 Page 4 of 12 PageID 1406




 forth in the original briefing. See Z.K. Marine Inc., 808 F. Supp. at 1563. Instead,

 Plaintiffs simply neglected to present their new statutory interpretation argument

 at that time. In defense of their omission, Plaintiffs contend they “attempted” to

 present their argument in greater detail “in a response to the [Defendant’s] Sur

 Reply, but it was withdrawn upon learning the Court did not permit same.” (Doc.

 42 at 5 n.3.) Assuming that description accurately reflects what took place, 1

 Plaintiffs nonetheless had numerous prior opportunities to have made the

 arguments they say they wanted to present in the withdrawn response to the

 surreply. 2 Just as it was within the Court’s discretion to decline to consider what

 would have been a “sur-surreply” brief, it is now proper for the Court to decline to

 exercise its discretion to consider those same new arguments at an even later

 reconsideration stage.




 1 It is not clear what Plaintiffs mean by “the Court did not permit same.” Plaintiffs
 withdrew their response to Defendant’s surreply because they filed it in violation of
 Local Rule 3.01(c), which requires a party to obtain leave of court before filing any
 briefs other than those authorized by the local rules. Not only did Plaintiffs file their
 response to Defendant’s surreply in violation of Local Rule 3.01(c), they did so after a
 previous court order emphasized that any future violations of the Local Rules would
 not be tolerated. (See Docs. 16, 27, 32, 33.) It is not apparent from the docket
 whether, after withdrawing their response to Defendant’s surreply, Plaintiffs sought,
 but were denied, leave to file it.
 2 Plaintiffs could have raised their arguments in their initial brief in support of their
 remand motion (Doc. 11), in their reply brief (Doc. 14), or in their “supplement” to the
 reply brief (Doc. 15). Indeed, the very reason Defendant sought and was granted
 leave to file a surreply was that the first time Plaintiffs even mentioned the civil cover
 sheet was in their “supplement,” which they filed after Defendant already had filed
 its response in opposition to the remand motion.

                                             4
Case 2:20-cv-00309-JLB-NPM Document 49 Filed 12/17/20 Page 5 of 12 PageID 1407




       Plaintiffs’ second argument fares worse because it is new altogether. It was

 not “clear error” for the Court to not rule in Plaintiffs’ favor on an argument they

 never made to the Court, namely the alleged procedural defect of Defendant

 omitting the civil cover sheet from the Notice of Removal. See Burger King Corp.,

 181 F. Supp. 2d at 1369 (noting that motions for reconsideration are not vehicles for

 bringing before the court theories or arguments that were not advanced earlier).

 Accordingly, the Court finds Plaintiffs have failed to present credible grounds for

 the Court to exercise its discretion to reconsider the September 10, 2020 order

 denying Plaintiffs’ remand motion. 3

       B.     PLAINTIFFS’ NEW ARGUMENTS ARE NONETHELESS
              UNPERSUASIVE.

       Despite Plaintiffs’ failure to present a compelling reason for the Court to

 exercise its discretion to reconsider its prior order, the Court has reviewed the new


 3 Although the Court finds that Plaintiffs have not met the standard for
 reconsideration, the Court does not necessarily subscribe to Defendant’s argument
 that Plaintiffs’ motion for reconsideration is precluded by 28 U.S.C. § 1447(c). That
 statute provides “[a] motion to remand the case on the basis of any defect other than
 lack of subject matter jurisdiction must be made within 30 days after the filing of
 the notice of removal under section 1446(a).” Id. According to Defendant, while
 Plaintiffs did file their motion to remand within 30 days of the Notice of Removal
 filing, their reconsideration motion nevertheless runs afoul of section 1447(c)
 because it raises new arguments not included in the timely filed motion to remand.
 It is not obvious that the 30-day statutory deadline was intended to apply to
 arguments in a motion to remand, as opposed to the filing of the motion to remand
 itself. Defendant does not acknowledge the possibility that this distinction might
 matter, let alone offer a position on it. Further, none of the cases Defendant cites
 involve the situation of new arguments in a motion for reconsideration of a court’s
 ruling on a timely filed motion to remand. Where a party fails to cite relevant legal
 authority to the district court, the argument is waived. Ragnone v. Porter Cnty.,
 No. 2:13-CV-164, 2015 WL 5673113, at *14 (N.D. Ind. Sept. 25, 2015). Therefore,
 the Court declines to address Defendant’s section 1447(c) timeliness argument.

                                            5
Case 2:20-cv-00309-JLB-NPM Document 49 Filed 12/17/20 Page 6 of 12 PageID 1408




 arguments in Plaintiffs’ motion for reconsideration. As discussed below, the Court

 finds those arguments to be unpersuasive.

              1.     WHETHER THE STATE CIVIL COVER SHEET
                     TRIGGERED THE 30-DAY REMOVAL CLOCK

       Plaintiffs argued in their motion for remand that Defendant’s removal of this

 case from state court was untimely. The removal statute sets forth alternative 30-

 day deadlines for when the notice of removal must be filed: either 30 days “after the

 receipt by the defendant . . . of a copy of the initial pleading” (28 U.S.C.

 § 1446(b)(1)), or, “if the case stated by the initial pleading is not removable,” then

 “30 days after receipt by the defendant, through service or otherwise, of a copy of an

 amended pleading, motion, order or other paper from which it may first be

 ascertained that the case is one which is or has become removable” (id.,

 § 1446(b)(3)).

       It is undisputed that “the case stated in the initial pleading” was not

 removable because the complaint omits any reference to the amount in controversy.

 Therefore, the issue here is whether Defendant’s removal was timely under

 section 1446(b)(3). Under that provision, if Defendant learned that the amount in

 controversy exceeded $75,000 any time before March 29, 2020 (30 days prior to

 Defendant’s removal on April 28, 2020), then its removal was untimely.

       The civil cover sheet filed with the state court complaint on February 6, 2020,

 indicates that “the estimated amount of [Plaintiffs’] claim rounded to the nearest

 dollar” is “$400,000.” (Doc. 15-1 at 2.) Plaintiffs argued in their supplement to their

 remand motion that the cover sheet gave Defendant notice of the amount in


                                             6
Case 2:20-cv-00309-JLB-NPM Document 49 Filed 12/17/20 Page 7 of 12 PageID 1409




 controversy thereby triggering the start of the 30-day clock. This Court rejected

 this argument in its September 10, 2020 order because Plaintiffs never served

 Defendant with a copy of the civil cover sheet. (Doc. 40 at 6; see Doc. 17 at 2.)4

       Plaintiffs do not dispute their lack of service but instead offer a statutory

 interpretation argument for why service was not necessary for the civil cover sheet

 to trigger the start of the 30-day removal clock. Before addressing that argument,

 however, the Court notes that it is debatable the civil cover sheet would be enough

 to trigger the 30-day clock even if it had been served on Defendant. The cover sheet

 states on its face that “the information contained in it neither replace[s] nor

 supplement[s] the filing and service of pleadings or other documents as required by

 law,” and that the requirement of filing the civil cover sheet is “for the purpose of

 reporting data pursuant to section 25.075, Florida Statutes.” (Doc. 15-1 (emphasis

 in original).) See Naranja Princeton Cmty. Dev. Corp. v. Cornerstone Dev. Grp.,

 Inc., 34 So. 3d 124, 126 n.1 (Fla. 3d DCA 2010). Other courts that have found the

 information contained on the face of the state cover sheet triggered the 30-day

 removal clock have relied on the sheet’s non-clerical, substantive purpose under the

 applicable state law. See, e.g., Paros Props., LLC v. Colo. Cas. Ins. Co., 835 F.3d

 1264, 1272 (10th Cir. 2016) (noting that the statement of damage in Colorado’s state



 4 To the extent the Court’s previous order also referenced an alternative argument
 made by Defendant that the civil cover sheet “is not part of the initial pleading for
 purposes of 28 U.S.C. § 1446(b)(1)” (Doc. 40 at 5-6), the Court’s order did not rely on
 either the argument or the case Defendant’s surreply cites in support of the
 argument. The Court therefore need not address Plaintiffs’ contention that the cited
 case is distinguishable.

                                            7
Case 2:20-cv-00309-JLB-NPM Document 49 Filed 12/17/20 Page 8 of 12 PageID 1410




 court civil cover sheet had “significant consequence” to the procedures that would

 govern the state proceeding); Toro v. CSX Intermodal Terminals, Inc., 199 F. Supp.

 3d 320, 324 (D. Mass. 2016) (noting that the statement of damages in the state civil

 cover sheet “determine[d] jurisdiction in state court”). In contrast, under Florida

 law, “[t]he estimated amount of the claim [in the civil cover sheet] is requested for

 data collection and clerical processing purposes only” and “shall not be used for any

 other purpose.” Fla. R. Civ. P. Form 1.997 (emphasis added). 5 To give the state

 civil cover sheet a substantive effect for purposes of the removal statute, as

 Plaintiffs argue the Court should do, would contravene the Supreme Court of

 Florida’s own rule prohibiting the use of information in the cover sheet for any

 purpose other than the State’s collection of data. 6


 5 The underlined text was added to the state court cover sheet by an amendment
 subsequent to the filing of the present lawsuit. See In re Amendments to Fla. Rules
 of Civil Procedure, Fla. Small Claims Rules, & Fla. Rules of Appellate Procedure-
 Jurisdiction, 302 So. 3d 811 (Fla. 2020). The intent of that amendment was to
 “explain[ ]” that “the specific estimated dollar claim amount provided in the cover
 sheet c[an] [not] be used by the opposing party in the case for tactical reasons.” Id.
 at 812. As such, the amended language set forth an explicit prohibition that was
 intended even before the clarifying language was added.
 6  In Kopper v. Liberty Mutual Fire Insurance Co., Case No. 20-cv-23583-
 BLOOM/Louis, 2020 U.S. Dist. LEXIS 189766 (S.D. Fla. Oct. 14, 2020), it was the
 defendant who relied on the state civil cover sheet to argue removal was proper
 because more than $75,000 was in controversy. The plaintiff argued that the
 defendant’s reliance was “misplaced because the subsequent amendment to the state
 court civil cover sheet expressly states that the amount is only to be used for data
 collection and clerical processing purposes.” Id. at *5-6. The court did not rule on
 that basis, however, instead, relying on a settlement offer the defendant received
 prior to removal for concluding that the defendant had not established that the
 amount in controversy exceeded $75,000. Id. at *6. Two other district courts in this
 district also considered, and rejected, a defendant’s argument that the dollar amount
 stated on the state civil cover sheet was sufficient to meet the defendant’s burden of
 establishing that the amount-in-controversy threshold had been met for purposes of
                                            8
Case 2:20-cv-00309-JLB-NPM Document 49 Filed 12/17/20 Page 9 of 12 PageID 1411




       The Court also rejects Plaintiffs’ statutory interpretation of section

 1446(b)(3). Plaintiffs’ argument is as follows: (1) section 1446(b)(3) provides that

 the 30-day clock is triggered by “other papers” if those “other papers” are “recei[ved]

 by the defendant through service or otherwise”; (2) the “or otherwise” language

 means that service of the civil cover sheet is not required–that is, an “other paper”

 may trigger the start of the 30-day removal period if the defendant receives it in

 some manner other than through service; (3) a separate provision of the removal

 statute states that “information relating to the amount in controversy in the record

 of the State proceeding . . . shall be treated as an ‘other paper’ under subsection

 (b)(3)” (28 U.S.C. § 1446(c)(3)(A) (emphasis added)); (4) the civil cover sheet was

 filed with the complaint and therefore is “in the record of the State proceeding”; and


 the defendant’s removal from state court. See Durshimer v. LM Gen. Ins. Co., No.
 8:20-CV-2014-T-33AEP, 2020 WL 5366721, at *2 (M.D. Fla. Sept. 8, 2020); Physicians
 Imaging-Lake City, LLC v. Nationwide Gen. Ins. Co., No. 3:20-CV-1197-J-34JRK,
 2020 WL 6273743, at *3 n.3 (M.D. Fla. Oct. 26, 2020). But neither court considered
 the argument, which apparently was not made, that Florida law prohibits the use of
 the civil cover sheet for such a substantive purpose. Instead, both courts rejected the
 defendant’s reliance on the state civil cover sheet on the ground that it was not
 sufficient by itself to satisfy the defendant’s burden of establishing the amount in
 controversy exceeded the jurisdictional threshold. See, e.g., Durshimer, 2020 WL
 5366721, at *2 (holding that the amount of damages stated in the cover sheet was not
 “compelling, considering the policy limit of $100,000, and absent any additional
 factual support”); Physicians Imaging-Lake City, LLC, 2020 WL 6273743, at *3 n.3
 (holding that the estimate of damages contained in the state civil cover sheet,
 “unaccompanied by any supporting information,” is “analogous to a barebones pre-
 suit demand letter and thus, insufficient to demonstrate that the amount in
 controversy plausibly exceeds $75,000”). These cases provide an additional reason
 why the state civil cover sheet, even if served on Defendant, does not constitute
 receipt by Defendant of an “other paper” under section 1446(b)(3). If the state civil
 cover sheet is substantively insufficient to satisfy a defendant’s burden on removal of
 establishing the amount in controversy, then it also must be substantively
 insufficient to trigger the start of the 30-day removal clock under section 1446(b)(3).

                                            9
Case 2:20-cv-00309-JLB-NPM Document 49 Filed 12/17/20 Page 10 of 12 PageID 1412




 (5) because the cover sheet was in the state record, the requirement of

 section 1446(b)(3) that the defendant be in receipt of the other paper “through

 service or otherwise” is satisfied.

       In short, according to Plaintiffs’ logic and textual construction,

 section 1446(b)’s “or otherwise” language and section 1446(c)(3)(A)’s definition of

 “other papers,” together, mean the 30-day clock is triggered without actual receipt

 by a defendant of the paper giving notice of the case being removable. In Plaintiffs’

 words, “Defendant is deemed to have received the Civil Cover Sheet when it made

 its appearance in the State proceeding.” (Doc. 42 at 3 (emphasis added).)

       Plaintiffs’ statutory interpretation argument is contrived and unsupported by

 a plain and ordinary reading of the statute. Section 1446(c)(3)(A) merely defines a

 type of paper that can be considered an “other paper.” It does not purport to modify

 the substantive requirements for the “other paper” to satisfy the notice requirement

 in section 1446(b)(3), which starts the 30-day removal clock ticking. Thus, while a

 paper found in the state court record may constitute an “other paper” under

 section 1446(c)(3)(A), nothing in either that provision or section 1446(b)(3) suggests

 the other paper is “deemed” to have been given to the defendant for purposes of

 section 1446(b)(3) simply because it exists in the state court record. For an “other

 paper” to trigger the 30-day removal clock, the defendant must be “in receipt” of it.

 See 28 U.S.C. § 1446(b)(3). That is what the statute says, and it makes perfect

 sense. Similarly, although the statute states that a defendant may be in receipt of

 an “other paper” through a means other than service, nothing in the statute



                                           10
Case 2:20-cv-00309-JLB-NPM Document 49 Filed 12/17/20 Page 11 of 12 PageID 1413




 indicates that the intent of the phrase “or otherwise” was to eliminate the

 requirement that the defendant actually receive the paper, i.e., that some sort of

 constructive or implied-in-law receipt would suffice. That is unsupportable by the

 text and illogical. For these reasons, the Court rejects Plaintiffs’ statutory

 interpretation argument.

              2.     OMISSION OF THE STATE CIVIL COVER SHEET FROM
                     THE STATE COURT RECORD ATTACHED TO THE
                     NOTICE OF REMOVAL

       Plaintiffs’ second argument on reconsideration is that Defendant’s removal

 was defective because the state court record attached to the Notice of Removal did

 not include the civil cover sheet. The Court disagrees.

       The removal statute provides that the defendant must file “a notice of removal

 . . . together with a copy of all process, pleading, and orders served upon such

 defendant . . . in such action.” 28 U.S.C. § 1446(a). Plaintiffs never served Defendant

 with the civil cover sheet in the first instance. As such, Defendant’s omission does

 not implicate the statutory requirement. See Cook v. Randolph Cnty., 573 F.3d 1143,

 1150 (11th Cir. 2009) (“[T]he defendants were not required [by section 1446(a)] to file

 all of the pleadings from the state court proceeding, only those that were served on

 them.”).

       Plaintiffs ignore section 1446(a) and instead cite Local Rule 4.02(b). The

 language of the Local Rule varies slightly from the statutory language; it instructs a

 removing party to include in its removal papers all documents “on file in the state

 court” (L.R. 4.02(b) (emphasis added)), as opposed to all documents “served upon

 such defendant” in the state court (28 U.S.C. § 1446(a) (emphasis added)). But
                                           11
Case 2:20-cv-00309-JLB-NPM Document 49 Filed 12/17/20 Page 12 of 12 PageID 1414




 regardless of whether Defendant’s removal filing was deficient under the Local

 Rule, the Eleventh Circuit has held that “the failure to include all state court

 pleadings and process with the notice of removal” may be “procedurally incorrect,”

 but it “is not a jurisdictional defect.” Cook, 573 F.3d at 1150 (emphasis added). In

 short, Defendant’s alleged failure to perfectly comply with the procedural

 requirements of the Local Rule is not a basis for an order remanding the case to

 state court.

                                    CONCLUSION

       The Court recognizes that it has discretion here. It simply refuses to exercise

 it. The Court again requests that Plaintiffs’ counsel be mindful of the Local Rules.

 For the foregoing reasons, Plaintiffs’ Motion for Reconsideration (Doc. 42) is

 DENIED.

       ORDERED in Fort Myers, Florida, on December 17, 2020.




                                           12
